El Juez Asociado Señok Hutchison,
emitió la opinión del tribunal.
Las demandantes entablaron esta acción para impedir que se pusiese en vigor una orden fijando en 25 centavos el precio de ciertos impresos conocidos con el nombre de papeletas, cantidad que incluía el costo de la combinación, a más del im-puesto de 1 centavo determinado por la ley, y prohibiendo la venta de papeletas a un precio mayor que el total máximo así prescrito. Después que los demandados contestaron, el caso fué sometido por las alegaciones y la corte de distrito desestimó la acción.
 Una papeleta se utiliza para hacer una sola com-binación. Un número de diferentes combinaciones puede jugarse en otros impresos conocidos con el nombre de cuadros. Una combinación es una lista contentiva de tantos caballos como carreras haya en un programa oficial. Se escoge un caballo de entre los que han de tomar parte en cada carrera. El jugador ingresa en el pool 25 centavos por cada combina-ción que juegue. Por muchos años anteriores a una fecha no especificada, que en la demanda se alegaba como reciente, los hipódromos habían venido vendiendo cuadros en blanco y distribuyendo papeletas libre de costo. El adquirente de un cuadro en blanco, en adición al precio pagado por el impreso, ingresaba en el pool 25 centavos por cada combinación. EJ jugador de una papeleta asimismo contribuía con 25 centavos al fondo del pool por su combinación, mas nada pagaba por el blanco. Ahora el pool consiste, y siempre ha consistido, del total pagado por todos los jugadores a razón de 25 centavos por cada combinación.
La sección 15 de la Ley Hípica (No. 40 de 1927, pág. 207) según fué enmendada por la Legislatura en su sesión ordinaria de 1929 (Leyes de ese año, página 245) disponía: “que los *744impresos para el juego de combinaciones en el pool deberán venderse por las corporaciones explotadoras de los hipódro-mos a cinco (5) centavos cada uno, y el producto de la venta de tales impresos, después de descontar dos (2) centavos para gastos de impresión y venta de los mismos, por impreso, deberá ingresar en el Tesoro Insular para ser invertido por el Comisionado de Sanidad en la profilaxia de la tuberculosis en los niños.”
Antes de empezar a regir esa enmienda, sin embargo, la sección 15 fue nuevamente enmendada en la sesión extraordi-naria del mismo año y la disposición que acabamos de copiar fué omitida. Al mismo tiempo la sección 40 fue enmendada (Leyes de la sesión extraordinaria, páginas 23, 25) para que leyera en parte así:
“Los impresos de combinaciones para el juego de pool sólo podrán sellarse en los días que se celebren carreras de caballos y en relación con éstas, en aquellos locales, radicados dentro de los hipódromos de la Isla donde hayan de verificarse las carreras para las cuales se destinen dichos impresos.Los impresos en blanco para el juego de tales combinaciones podrán expedirse y venderse en cual-quier parte por las personas o entidades que estén autorizadas por las asociaciones, corporaciones o personas dueñas o explotadoras de tales hipódromos; Disponiéndose, que se entenderán por impresos para el juego del pool, tanto las papeletas donde se juega una sola combina-ción como los cuadros donde se pueden jugar una o más combinaciones. Las papeletas se venderán a veinticinco centavos cada una, más un centavo adicional como impuesto; Disponiéndose, además, que por cada impreso de los llamados cuadros, cuyo precio se fija en cinco centavos, se cobrarán otros cinco centavos en concepto de impuesto. Estos impuestos serán cobrados por la asociación, corporación o persona explotadora o dueñas de los hipódromos, y los impuestos así cobrados, de acuerdo con el número de papeletas y cuadros que re-sulten sellados, según la liquidación oficial del pool' en cada día de carreras, ingresará en el Tesoro Insular a disposición del Comisionado de Sanidad y para ser por éste invertida en la profilaxis de la tuberculosis en los niños, en la forma y manera que estime conveniente. ’ ’
Es obvio que el fin primordial de esta legislación era le-vantar fondos mediante tributación para prevenir la tubercu*745losis en los niños. En cnanto al pensamiento qne predominó en la mente del legislador, y en lo qne respecta a la cantidad de la contribución y a la carga proporcional qne babía de llevar la persona qne apostara nna sola combinación o la que apostase nna serie de combinaciones, la fraseología es perfectamente clara. La confusión sólo surge en lo concer-niente a la cuestión de si el qne juega nna sola combinación debe pagar, además de la contribución impnéstale, el doble de lo que ba de pagar por cada combinación el jugador de una serie de combinaciones. Aquí el lenguaje usado por la Legislatura debe interpretarse a la luz de condiciones preexis-tentes y de una costumbre arraigada.
Por muchos años el jugador de una serie de combinaciones y el que apostaba una sola combinación habían contribuido en forma similar con la cantidad de 25 centavos por cada com-binación, El jugador de una serie de combinaciones siempre babía pagado algo por su cuadro en blanco. El jugador de una sola combinación jamás había pagado por su papeleta en blanco. En su sesión ordinaria la Legislatura exigió al jugador de una sola combinación la misma cantidad que al de una serie de combinaciones. Por virtud de los términos de la ley, tal como fue enmendada en la sesión extraordinaria, el jugador de una serie de combinaciones debía pagar un im-puesto de 5 centavos, mientras que al que apostara una sola combinación únicamente se le exigió que pagara 1 centavo. Con esto la Legislatura aparentemente tuvo la intención de corregir la injusticia envuelta en la ley que acababa de pasar en su sesión ordinaria haciendo una mareada distinción a favor del jugador de una sola combinación. Eso parece ser razonablemente claro. El hecho de que la Legislatura exi-giera del jugador de una sola combinación la quinta parte de la contribución impuesta al jugador de una serie de combina-ciones, difícilmente puede armonizarse con la teoría de un pro-pósito coexistente de obligar al jugador de una sola combina-ción a pagar al hipódromo, como precio de su papeleta en blanco, en primer término, cinco veces lo que el jugador de *746lllia serie de combinaciones debe satisfacer por sn cnadro en blanco, y en segundo término, a ingresar en el pool la misma cantidad que él babía pagado por su papeleta, que'por alguna coincidencia extraña, es la misma cantidad que el jugador de una serie de combinaciones debe pagar por cada combina-ción jugada por él.
El artículo 40 dispone la venta de cuadros impresos. Por otra parte, deben venderse papeletas, que no son necesaria-mente impresas, a razón de 25 centavos más el impuesto de 1 centavo. Más específicamente, el artículo 40 dispone que: “se entenderán por impresos para el juego del pool, tanto las papeletas donde se juega una sola combinación como los cua-dros donde se pueden jugar una o más combinaciones.” Por el cuadro impreso donde se puede jugar una serie de combina-ciones es que la persona que apuesta paga 5 centavos a más del impuesto de 5 centavos. Por la papeleta donde se juega una sola combinación es que el jugador paga 25 centavos en adición al impuesto de 1 centavo.
Algo que la Legislatura en su sesión extraordinaria sí consideró con respecto al importe del impuesto fué el costo de impresión y venta de los blancos usados para combinaciones del pool. El costo de cada impreso fué calculado en 2 centavos. Se dispuso el reembolso de esta cantidad. No se tuvo la intención de que el hipódromo derivara alguna ganan-cia de la transacción. A base del cálculo hecho en la sesión ordinaria, el hipódromo tendría un beneficio de 3 centavos al vender cada cuadro impreso al precio posteriormente fijado por la Legislatura. No es probable que la misma Legislatura que permitió una ganancia de 3 centavos en la venta de cada cuadro impreso a 5 centavos, en adición al impuesto de 5 centavos, tuviera en mente permitir una utilidad de 23 centavos en la venta de cada papeleta por 25 centavos además del impuesto de 1 centavo. La Legislatura sabía que los hipó-dromos siempre habían obtenido ganancia en la venta de cuadros impresos. Sabía que ellos siempre habían suminis-trado las papeletas en blanco gratuitamente. Le constaba que *747el jugador que usaba una papeleta siempre había contribuido al pool con 25 centavos como el costo total de su combinación. Si la legislatura, teniendo todo esto en mente, hubiese preten-dido cobrar a un jugador que usara una papeleta un impuesto de 1 centavo en adición al antiguo' costo de su combinación, y entonces permitir al hipódromo cobrarle, en primer término, 25 centavos como el precio de su papeleta en blanco, y en segundo término, después de apropiarse esta cantidad para sí, otros 25 centavos como su contribución al pool, nos sen-timos obligados a resolver que esa intención hubiera sido más claramente expresada.
No podemos decir que la corte de distrito erró al inter-pretar la ley como la interpretó la comisión hípica en su reso-lución de octubre 28, 1929.

Debe confirmarse la sentencia apelada.